                    IN THE UNTED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE
                                                                                       FILED
                                                                                             JUN 11 2021   DB
                                                                                  U.S. DISTRICT COURT
                                                                                MIDDLE DISTRICT OF TN.
ANDY L. ALLMAN -                             )
Petitioner
    a                      10
                                             )     10
                                                 Docket No. 3:21-cv-002671
                                                 From the Tennessee Court of Criminal
VS.                                              Appeals No. M2021-00196-CCA-R8-CO
                                                 Sumner County Criminal Court Cases:
                                                 No. 2017-CR-548
SONNY WEATHERFORD,                               No. 2017-CR-875
SHERIFF OF SUMNER                                No. 2020-CR-133
COUNTY, TN, and
HERBERT H. SLATERY, III,
TENNESSEE STATE
ATTORNEY GENERAL
Respondents




                 PETITIONER'S RESPONSE TO RESPONDENT SONNY
                      WEATHERFORD'S MOTION TO DISMISS



       Comes now Petitioner and responds in opposition to Respondent, Sonny Weatherford's,

Motion to Dismiss.


       On May 19, 2021, this Court entered an Order directing service of Petitioner's Amended

Petition for Writ of Habeas Corpus and Immediate Relief, Show Cause Order, Petitioner's

Response to Show Cause Order and the May 19a` Order upon Respondent. In addition to the

arguments set forth below, Petitioner relies upon the record in toto including his Amended

Petition for Habeas Corpus and Immediate with its exhibits and his Response to the Court's

Show Cause Order with its exhibits in opposing Respondent's Motion to Dismiss.




                                                                                                 1


  Case 3:21-cv-00267 Document 24 Filed 06/11/21 Page 1 of 4 PageID #: 1069
              The Court's May 19'h Order directed Respondent to file "a single reply" giving him the

     opportunity to address any of the Petitioner's arguments he deemed relevant but at a minimum

     discuss whether:


              1. The Petitioner's claims have been presented to the Stare Court through appellate                           '
10



              review;

             2. The opportunity to do so remains available to the Petitioner; and,


             3. There is any factual or legal basis for excusing the Petitioner from the exhaustion
             requirement.

             First, Petitioner's claims have been presented to the State Courts through appellate

     review. Petitioner filed his Motion to Review pursuant to Tenn. R. App. P. 8 in the Trial Court

     on December 15, 2020 raising the same issues and claims subsequently raised in his Tenn. R.

     App. P. 8 Motion at the Court of Criminal Appeals and his Amended Petition for Writ of Habeas

     Cot-pus and Immediate Relief including his 6th Amendment rights and unconstitutional pre-trial

     detention. (Motion to Review filed in the Trial Court paragraph 6 a - d; Tenn. R. App. P. 8

     Motion filed in the Court of Criminal Appeals pages 3-4 and paragraph 6 a - h)1                 If the State

     Courts choose to ignore the issues presented to them, habeas corpus relief is warranted. (See

     Petitioner's Response to Show Cause Order pages 13-17)


             Second, Petitioner has been left remediless by the State Courts' bar to habeas corpus

     relief. (See Petitioner's Response to Show Cause Order pages 3-4, 9-17) The Respondent

     concedes that Petitioner has no other remedy but habeas corpus relief. "Federal law mandates a

     Petitioner exhaust all remedies before filing a habeas petition. The Petitioner in the case at bar




     1 Petitioner did not receive the Trial Court's Order denying his Motion to Review until March 19, 2021. (Amended
     Petition for Writ of Habeas Corpus and Immediate Relief paragraphs 6 and 8)

                                                                                                                        2


         Case 3:21-cv-00267 Document 24 Filed 06/11/21 Page 2 of 4 PageID #: 1070
     has not met this requirement and, at this point, it would be impossible for him to do so." (See

     Respondent's Memorandum in Support of Motion to Dismiss page 3).


            Third, there are both factual and legal basis for excusing the Petitioner from the

10
     exhaustiod requirement. Petitioner was granted hybrid representation to file pre-trial motions and       '

     pleadings and to adequately prepare for trial to remedy his 6 h Amendment violations. The State

     Courts have barred Petitioner from habeas corpus relief by redefining and restricting his hybrid

     representation and applying these restrictions retroactively without notice or hearing. The record

     is clear that Petitioner is the only means by which the requisite motions were going to be filed.

     Petitioner's remedies are exhausted since the procedure set forth by the State Courts is no longer

     available, regardless of the reasons for their unavailability. (See Petitioner's Response to Show

     Cause Order pages 9-17)


            Therefore, Respondent's Motion to Dismiss should be denied and Petitioner's Amended

     Petition for Writ of Habeas Corpus and Immediate Relief be granted, and he be released on his

     own recognizance. In our society pre-trial liberty is the norm allowing for the right to

     unhampered preparation of a defense. United States v. Salerno, 481 U.S. 739, 750 (1987);

     Stack v. Boyle, 342 U.S. 1 (1951).




                                                                                                         91

       Case 3:21-cv-00267 Document 24 Filed 06/11/21 Page 3 of 4 PageID #: 1071
                                           Respectfully submitted,



                                           Andy L. Allman
                                                     Dn   _r
                                           117 W. Smith Street
                                           Gallatin, TN 37066



                           CERTIFICATE OF SERVICE

I hereby certify that this Response to Respondent's Motion to Dismiss has been served via U.S.

Mail on the 14th Day of June 2021 addressed to:


Zachary L Barker, Esq.
Assistant Attorney General
Federal Habeas Corpus Division
P.O. Box 20207
Nashville, TN 37202

Leah May Dennen
Sumner County Law Department
355 N. Belvedere Dr.
Room 303
Gallatin, TN 37066

Thomas B. Russell
Gullett, Sandford, Robinson & Martin, PLLC
150 Third Ave. S.
Suite 1700
Nashville, TN 37201




                                           An       . Allman




 Case 3:21-cv-00267 Document 24 Filed 06/11/21 Page 4 of 4 PageID #: 1072
